Citation Nr: 1619483	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active air service from June 1982 to July 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). When there is an approximate balance of positive and negative evidence on an issue material to a decision, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).  
Analysis

The Veteran asserts that she has tinnitus as a result of acoustic trauma sustained in active service.  She asserts that she was regularly exposed to hazardous noise during the course of her duties working on the flight line, in the form of T-37, T-38, and F-4 jet engine aircraft noise.  Review of the Veteran's DD Form 214 shows that her military occupational specialty (MOS) during active service was that of an Aircraft Maintenance Officer.  As the Veteran's reported hazardous noise exposure is consistent with her MOS while in active service, the Board concedes that she sustained acoustic trauma during active service.  

Service treatment records (STRs) are silent for complaints or diagnosis of tinnitus while the Veteran was in active service.  Regardless, the Veteran has indicated that she first experienced symptoms of tinnitus while she was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At an April 2013 VA audiology evaluation, the Veteran reported the above described noise exposure during active duty and denied post-service occupational and recreational noise exposure.  She stated that she experienced constant tinnitus, and it was noted that the reported onset of her tinnitus was 3-5 years earlier.  The examiner diagnosed tinnitus, but explained that, given the interval between in-service noise exposure and reported onset, an opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  

In a May 2013 VA addendum opinion report, the VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of in-service noise exposure.  The examiner noted that the Veteran had asserted that her tinnitus had begun 3-5 years prior, which placed onset over two decades after her separation from service.  The examiner referenced an Institute of Medicine study that reported that, as the interval between noise exposure and the onset of tinnitus lengthened, the possibility that tinnitus would be triggered by other factors increased.  

In her substantive appeal, the Veteran reported that at her April 2013 VA audiology evaluation, when asked by the examiner when her tinnitus symptoms began, she clearly reported that they began 25-30 years ago, while on active duty.  She denied reporting an onset of tinnitus only 3-5 years ago.  
The April 2013 and May 2013 VA audiology evaluation and opinion reports are not adequate for adjudication purposes.  The Veteran's report of onset of tinnitus being only 3-5 years prior is inconsistent with the other evidence of record, to include her clear statement that her tinnitus began during service.  As the opinions are not adequate, they cannot serve as the basis of a denial of service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and her statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they are inconsistent with the other evidence of record.  The Veteran has competently and credibly asserted a continuity of relevant symptoms since service.  In addition, she has a current diagnosis of tinnitus.  Thus, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


